DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but are moot in view of the new ground of rejection.
Claim Objections
The objections to claims 7 and 16 are withdrawn in view of the applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20 are rejected under 35 U.S.C. §103 as being unpatentable over Yang et al. (US 2020/0305164 A1) hereinafter “Yang” in view of Liu et al. (US 2016/0248542 A1)
As per claim 7, Yang discloses a method of transmitting data over multiple resource units (RUs) allocated to a single wireless station (STA) (Yang, [0009], allocating a set of RUs for a STA), the method comprising: 
jointly encoding a first RU and a second RU for transmission of a single Physical Layer Convergence Procedure (PLCP) Service Data Unit (PSDU) to a single wireless STA (Yang, [0075], encoding a set of information bits associated with a set of data units by jointly encoding all the information bits associated with the set of data units together; [0036], encoded information bits to the first RU of the set of RUs and the second RU of the set of RUs; [0022], the two or more data units of the set of data units includes physical layer convergence procedure (PLCP) protocol data units; [0024], each of the data units of the set of data units including a PSDU) 
Yang does not explicitly disclose transmitting the single PSDU to the single wireless STA on the first RU and the second RU.
Liu discloses transmitting the single PSDU to the single wireless STA on the first RU and the second RU (Liu, [0023], transmits an OFDM physical layer convergence procedure (PLCP) protocol data unit (PPDU) 210 in WLAN 200.  Note that, the PPDU comprises PLCP service data unit (PSDU) (See [0025], the PPDU 400 comprises either three or four segments, a legacy preamble 401, SIG fields 402, extra training fields 403 (depending on PPDU type), and PLCP service data unit (PSDU 404)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Liu related to transmitting the single PSDU to the single wireless STA on the first RU and the second RU and have modified the teaching of Yang in order to improve the network throughput and efficiency ([0006]).
Yang in view of Liu disclose wherein the first RU and the second RU are allocated to the single wireless STA (Yang, [0009], allocating a set of RUs for a STA)

As per claim 8, Yang in view of Liu disclose the method described in claim 7, wherein the first RU comprises a 20 MHz segment of an 80 MHz segment (Yang, [0240], combo RUs for small RUs within 20 MHz), and the second RU comprises a 60 MHz segment of the 80 MHz segment (Yang, [0240], for a combo RU of 60 MHz)

As per claim 9, Yang in view of Liu disclose the method described in claim 8, further comprising puncturing at least one of: a 20 MHz segment of an 80 MHz segment; and a 40 MHz segment of the 80 MHz segment, to form the first RU and the second RU (Yang, [0421], puncture a 20 MHz segment of the extended BSS bandwidth 3205-c (for example, 80 MHz bandwidth)

As per claim 10, Yang in view of Liu disclose the method described in claim 7, wherein jointly encoded bits are modulated on different RUs using a first quadrature amplitude modulation (QAM) modulation scheme (Yang, [0207], modulated according to a BPSK modulation scheme, a quadrature BPSK (Q-BPSK) modulation scheme, a quadrature amplitude modulation (QAM) modulation scheme, or another appropriate modulation scheme)

As per claim 11, Yang in view of Liu disclose the method described in claim 7, wherein jointly encoded bits on the first RU are modulated with a first QAM modulation and the joint encoded bits on the second RU are modulated with a second QAM modulation (Yang, [0130], distributing the set of encoded information bits to the first RU of the set of RUs and the second RU of the set of RUs includes distributing the set of encoded information bits to the first RU of the set of RUs and the second RU)

As per claim 12, Yang in view of Liu disclose the method described in claim 9, further comprising: performing a first modulation scheme for the first RU (Yang, [0102], modulation coding schemes associated with the first RU and the second RU); and performing a second modulation scheme for the second RU (Yang, [0102], modulation coding schemes associated with the first RU and the second RU)

As per claim 13, Yang in view of Liu disclose the method described in claim 7, further comprising: performing a pre-forward error correction phase (Yang, [0195], before or after forward error correction (FEC) encoding; and a post-forward error correction phase for the first RU and the second RU (Yang, [0195], after forward error correction (FEC) encoding)

As per claim 14, Yang in view of Liu disclose the method described in claim 7, wherein the PSDUs comprise an Aggregate Media Access Control Protocol Data Unit (A-MPDU) (Yang, [0214], each PSDU 404 may carry an aggregated MPDU (A-MPDU) 408 that includes an aggregation of multiple MPDU subframes 406)

As per claim 15, Yang in view of Liu disclose the method described in claim 7, further comprising: parsing the first RU using a first parsing phase (Yang, [0041], parser assigns coded bits of each RU of the set of RUs to each available bandwidth segment within each RU of the set of RUs); parsing the second RU using a second parsing phase (Yang, [0041], parser assigns coded bits of each RU of the set of RUs to each available bandwidth segment within each RU of the set of RUs); parsing the first RU using a first modulation phase (Yang, [0108], parser assigns coded bits of each RU of the set of RUs to each available bandwidth segment within each RU of the set of RUs); and parsing the second RU using a second modulation phase (Yang, [0108], parser assigns coded bits of each RU of the set of RUs to each available bandwidth segment within each RU of the set of RUs) 

As per claim 16, Yang discloses a method of transmitting data over multiple resource units (RUs) allocated to a single wireless station (STA) (Yang, [0009], allocating a set of RUs for a STA), the method comprising: 
jointly encoding a first RU and a second RU for transmission of a first Physical Layer Convergence Procedure (PLCP) Service Data Unit (PSDU) to a single wireless STA (Yang, [0075], encoding a set of information bits associated with a set of data units by jointly encoding all the information bits associated with the set of data units together; [0036], encoded information bits to the first RU of the set of RUs and the second RU of the set of RUs; [0022], the two or more data units of the set of data units includes physical layer convergence procedure (PLCP) protocol data units; [0024], each of the data units of the set of data units including a PSDU)
jointly encoding a third RU and a fourth RU for transmission of a second PSDU (Yang, [0170], jointly encoding the set of information bits associated with the set of data units together)
Yang does not explicitly disclose transmitting the first PSDU to the single wireless STA on the first RU and the second RU; and transmitting the second PSDU to the single wireless STA on the third RU and the fourth RU.
Liu discloses transmitting the first PSDU to the single wireless STA on the first RU and the second RU (Liu, [0023], transmits an OFDM physical layer convergence procedure (PLCP) protocol data unit (PPDU) 210 in WLAN 200.  Note that, the PPDU comprises PLCP service data unit (PSDU) (See [0025], the PPDU 400 comprises either three or four segments, a legacy preamble 401, SIG fields 402, extra training fields 403 (depending on PPDU type), and PLCP service data unit (PSDU 404)) 
and transmitting the second PSDU to the single wireless STA on the third RU and the fourth RU (Liu, [0023], transmits an OFDM physical layer convergence procedure (PLCP) protocol data unit (PPDU) 210 in WLAN 200.  Note that, the PPDU comprises PLCP service data unit (PSDU) (See [0025], the PPDU 400 comprises either three or four segments, a legacy preamble 401, SIG fields 402, extra training fields 403 (depending on PPDU type), and PLCP service data unit (PSDU 404))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Liu related to transmit the first PSDU to the single wireless STA on the first RU and the second RU and transmit the second PSDU to the single wireless STA on the third RU and the fourth RU and have modified the teaching of Yang in order to improve the network throughput and efficiency ([0006]).
Yang in view of Liu disclose wherein the first RU, the second RU, the third RU, and the fourth RU are allocated to the single wireless STA (Yang, [0009], allocating a set of RUs for a STA)

As per claim 17, Yang in view of Liu disclose the method described in claim 16, wherein the first RU and the third RU comprise 20 MHz segments (Yang, [0240], combo RUs for small RUs within 20 MHz), and the second RU and the fourth RU comprise 60 MHz segments (Yang, [0240], for a combo RU of 60 MHz)

As per claim 18, Yang in view of Liu disclose the method described in claim 16, further comprising: performing a pre-forward error correction phase (Yang, [0195], before or after forward error correction (FEC) encoding); and a post-forward error correction phase on the RUs (Yang, [0195], after forward error correction (FEC) encoding)

As per claim 19, Yang in view of Liu disclose the method described in claim 16, further comprising: interleaving the first RU and the second RU using a first interleaving scheme (Yang, [0252], interleaving for the segmented PSDUs over the multiple RUs); and interleaving the third RU and the fourth RU using a second interleaving scheme (Yang, [0252], interleaving for the segmented PSDUs over the multiple RUs) 

As per claim 20, Yang in view of Liu disclose the method described in claim 16, further comprising setting an Aggregation ID field to indicate that the first PSDU and the second PSDU comprise jointly encoded RUs (Yang, [0159], the one or more PSDUs carrying the set of information bits, and receiving, at the PHY layer, the one or more PSDUs jointly)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462